Citation Nr: 1810601	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-25 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected bilateral pes planus.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected bilateral pes planus.


INTRODUCTION

The Veteran served on active duty from July 1977 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran appeared at an April 2017 video conference hearing before the undersigned.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran contends that his hypertension is related to his service-connected foot disability.  The Veteran argues that his hypertension is secondary to his weight gain, which was caused by his inability to exercise, which was caused by his foot issues.  See Hearing Transcript, at 5.

In his testimony before the Board in April 2017, the Veteran, through his representative, indicated that he was limiting his claim for service connection for hypertension to secondary service connection.   See Hearing Transcript, at 4.  As such, this discussion is limited to entitlement to secondary service connection for hypertension. 

As for sleep apnea, the Veteran's contention is that he exhibited sleep apnea symptoms during his military service.  Alternatively, the Veteran maintains that his weight gain caused by lack of exercise due to his service-connected foot condition caused his sleep apnea.  See Hearing Transcript, page 9.

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310(a), (b).

The Veteran underwent a VA examination for his hypertension and sleep apnea in August 2011.  The examiner stated that Veteran's hypertension was not due to obesity itself, and that the Veteran's foot condition was not necessarily the cause of his weight gain, as eating was a factor, and that his foot disease did not prevent other exercise to prevent obesity.  As for the sleep apnea, the examiner opined that while the Veteran's morbid obesity was a risk factor for obstructive sleep apnea, his weight gain was less likely than not due solely to his lack of exercise due to his pes planus, but most likely due to overeating.   
The examiner did not opine as to whether the Veteran's hypertension and sleep apnea were aggravated (permanently worsened) by the Veteran's pes planus.  The examiner also did not address the Veteran's statements relating that he experienced sleep apnea when he was in active service.  See Hearing Transcript, page 11.  The Board finds that addenda are required to the VA examination that the Veteran underwent in August 2011 to address the issue of aggravation.  The addendum must also address the Veteran's lay statements, which contended that the Veteran experienced sleep apnea symptoms in active service.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner who conducted the August 2011 VA examination for addendum opinions, if available.  A complete and detailed rationale should be given for all opinions and conclusions expressed.  The examiner should once again review the claims file and provide addendum opinions.  The examiner should specifically consider the Veteran's claim that his pes planus caused him to not exercise, which caused him to gain weight, which caused the claimed disorders, and opine as to:

a) Whether the Veteran's diagnosed sleep apnea is at least as likely as not (50 percent or greater probability) related to his active service.  Specifically consider the Veteran's lay statements relating that he experienced sleep apnea symptoms in active service.  

b) Whether the Veteran's diagnosed hypertension is at least as likely as not (50 percent or greater probability) aggravated (chronically worsened) by his service-connected pes planus.

c) Whether the Veteran's diagnosed sleep apnea is at least as likely as not (50 percent or greater probability) aggravated (chronically worsened) by his service-connected pes planus.

d) If aggravation is found, the physician should address the following medical issues to the extent possible:

i. The baseline manifestations of the Veteran's hypertension and sleep apnea found prior to aggravation; and

ii. The increased manifestations which, in the examiner's opinion, are proximately due to the service-connected pes planus.

2. Then, readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a SSOC and allow an appropriate period of time for response.  Thereafter, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


	(CONTINUED ON NEXT PAGE)







_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


ATTORNEY FOR THE BOARD	A. Lech, Counsel 

Copy mailed to:  Joseph A. Whitcomb, Attorney

